        Case 1:19-cv-07136-LLS Document 99 Filed 03/25/21 Page 1 of 4
         Case 1:19-cv-07136-LLS Document 98 Filed 03/24/21 P._age 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                                                                           -·r soc
                                                                                · ·--···
                                                                                     SD:\\.
 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY                                                    DOCUMENT
 ENTERPRISES, INC., TWENTIETH                                               ELECTRONICALLY FILED ·
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS STUDIOS
                                                                            DOC#:
 INC., FOX TELEVISION STATIONS, LLC,
                                                                            DATEF-IL_E_D_:_J_/~L.)l
                                                                                                ~. ~/ z,........,.
                                                                                                              r'-
 FOX BROADCASTING COMPANY, LLC,
 NBCUNIVERSAL MEDIA, LLC ,
 UNIVERSAL TELEVISION LLC, and OPEN                  No. 19-cv-7136 (LLS)
 4 BUSINESS PRODUCTIONS, LLC,

                Plaintiffs,

        V.

 DA YID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

                Defendants.


               SIXTH JOINT STIPULATION AND [PROPOSED] ORDER
                    MODIFYING CASE SCHEDULING ORDER

       Plaintiffs American Broadcasting Companies, Inc. , Disney Enterprises, Inc., Twentieth

Century Fox Film Corporation, CBS       Broadcasting Inc., CBS Studios Inc. , Fox Television

Stations, LLC, Fox Broadcasting Company, LLC, NBCUniversal Media, LLC, Universal

Television LLC, and Open 4 Business Productions, LLC ("Plaintiffs"), and Defendants David R.

Goodfriend and Sports Fans Coalition NY, Inc. ("Defendants"), by and through their counsel,

respectfully submit this Sixth Joint Stipulation and Proposed Order Modifying the Scheduling

Order in the above-captioned matter.

       On January 31 , 2020, this Court entered an initial Scheduling Order with deadlines set

through the close of expert discovery on September 11, 2020. At the parties' joint request, this

Court on May 12, 2020 entered an Order modifying the case schedule by extending the existing
        Case 1:19-cv-07136-LLS Document 99 Filed 03/25/21 Page 2 of 4
          Case 1:19-cv-07136-LLS Document 98              Filed 03/24/21 Page 2 of 4




deadlines by eight weeks. On July 6, 2020, September 3, 2020, and November 13, 2020, the Court

entered additional Orders modifying the case schedule by extending the existing deadlines by

approximately eight weeks each time. On January 25, 2021, the Court entered another Order

modifying the case schedule by extending the existing deadlines by approximately four weeks.

       The parties now request a fifteen-day extension of the expert discovery deadline, and a

one-week extension of the summary judgment deadlines below to give the parties sufficient time

to complete expert depositions and prepare motions for summary judgment.          The parties have

been diligently working on completing expert discovery. Counsel for the parties have conferred

about the effect of these circumstances upon the case's schedule. This is the sixth time the parties

have sought an extension or modification to the case schedule.

       IT IS HEREBY STIPULATED AND AGREED, subject to the Court's approval, that the

following deadlines are extended pursuant to the table below:


              Event                     Current Deadline                   New Deadline

 Expert discovery completed         Thursday, April 8, 2021       Friday, April 23, 2021

 Opening summary judgment
                                    Thursday, April 29, 2021      Thursday, May 6, 2021
 briefs

 Summary judgment
                                    Thursday, May 27, 2021        Friday, June 4, 2021
 oppositions

 Summary judgment replies           Thursday, June 10, 2021       Thursday, June 17, 2021

 Motions objecting to the
 reliability of an expert's
 proposed testimony under           Thursday, June 17, 2021       Unchanged
 Rule 702 of the Federal Rules
 of Evidence

 Oppositions to motions
 objecting to the reliability of    Thursday, July 8, 2021        Unchanged
 such experts' proposed




                                                 2
       Case 1:19-cv-07136-LLS Document 99 Filed 03/25/21 Page 3 of 4
         Case 1:19-cv-07136-LLS Document 98 Filed 03/24/21 Page 3 of 4




testimony under Rule 702 of
the Federal Rules of Evidence

Replies in support of motions
objecting to the reliability of
such experts' proposed               Thursday, July 22, 2021     Unchanged
testimony under Rule 702 of
the Federal Rules of Evidence

Plaintiffs will initiate the
pretrial order materials process
                                     Thursday, June 17, 2021     Unchanged
to Defendants pursuant to the
Court's Individual Practices

Parties ' submission of a pre-
trial order in a form
conforming with the Court's
instructions together with trial
briefs and either (1) proposed
                                     Thursday, August 19, 2021   Unchanged
findings of fact and
conclusions of law for a non-
jury-trial; or (2) proposed voir
dire questions and proposed
jury instructions for a jury trial

Final Pretrial Conference            Thursday, September 16,     Unchanged
                                     2021 , at 3 p.m.




                                                  3
      Case 1:19-cv-07136-LLS Document 99 Filed 03/25/21 Page 4 of 4
          Case 1:19-cv-07136-LLS Document 98 Filed 03/24/21 Page 4 of 4




Dated: March 24, 2021                              Respectfully submitted,


Isl Elizabeth E. Brenckman                         Isl Thomas G. Hentoff
R. David Hosp                                      Gerson A. Zweifach
Elizabeth E. Brenckman                             Thomas G. Hentoff (pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP                 Joseph M. Terry (pro hac vice)
51 West 52nd Street                                Tian Huang (pro hac vice)
New York, NY 10019                                 Jean Ralph Fleurmont (pro hac vice)
Tel: (617) 880-1886                                WILLIAMS & CONNOLLY LLP
     (212) 506-3535                                725 Twelfth Street, N.W.
dhosp@orrick.com                                   Washington, DC. 20005
ebrenckman@orrick.com
                                                   650 Fifth A venue
Mark S. Puzella (pro hac vice)                     Suite 1500
Sheryl Koval Garko (pro hac vice)                  New York, NY 10019
Caroline Koo Simons
222 Berkeley Street, Suite 2000                    Tel: (202) 434-5000
Boston, MA 02116                                   gzweifach@wc.com
Tel: (617) 880-1896                                thentoff@wc.com
     (617) 880-1919                                jterry@wc.com
mpuzella@orrick.com                                thuang@wc.com
sgarko@orrick.com                                  jfleurmont@wc.com
csimons@orrick.com
                                                   Attorneys for All Plaintiffs
Mitchell L. Stoltz
Electronic Frontier Foundation                     Paul D. Clement (pro hac vice)
815 Eddy Street                                    Erin E. Murphy (pro hac vice)
San Francisco, CA 94109                            KIRKLAND & ELLIS LLP
Tel: (415) 436-9333                                1301 Pennsylvania Avenue, NW
mitch@eff.org                                      Washington, DC 20004

Attorneys for Defendants David R. Goodfriend       Tel : (202) 389-5000
and Sports Fans Coalition N Y, Inc.                paul.clement@kirkland .com
                                                   erin.murphy@kirkland .com

                                                   Attorneys for Plaintiffs Fox Television

On this
          ~ C"fday of March, 2021,
          lLd._
                                                   Stations, LLC and Fox Broadcasting
                                                   Company, LLC

Approved By:

          l/6\,(,(/2   LI j ~
The Honorable Louis L. Stanton
United States District Judge




                                               4
